In The

                               Court of Appeals

                    Ninth District of Texas at Beaumont

                              __________________

                              NO. 09-21-00060-CR
                              NO. 09-21-00061-CR
                              __________________

                         KEVIN KAMPER, Appellant

                                          V.

                      THE STATE OF TEXAS, Appellee

__________________________________________________________________

               On Appeal from the 252nd District Court
                       Jefferson County, Texas
                 Trial Cause Nos. 16-26420, 16-26421
__________________________________________________________________

                         MEMORANDUM OPINION

       In two cases on appeal, pro se appellant Kevin Kamper complains that the

trial court erred by denying his pro se motions for post-conviction DNA testing and

appointment of counsel pursuant to chapter 64 of the Texas Code of Criminal

Procedure. See Tex. Code Crim. Proc. Ann. arts. 64.01(c), 64.03. In both cases, we

affirm the trial court’s ruling denying Kamper’s post-conviction motions for DNA

testing and the appointment of counsel.


                                          1
                                  BACKGROUND

      In trial cause numbers 16-26420 and 16-26421, a jury found Kamper guilty

of aggravated sexual assault of a child, and both cases involved the same victim.

This Court affirmed Kamper’s convictions. Kamper v. State, No. 09-18-00267-CR,

No. 09-18-00268-CR, 2019 WL 2195253, at *1 (Tex. App.—Beaumont May 14,

2019, pet. ref’d) (mem. op., not designated for publication). Subsequently, Kamper

filed a motion for post-conviction DNA testing in each case requesting forensic

DNA testing on the buccal swabs taken from him pre-trial, and Kamper indicated

that the DNA results were presented in his trial. Kamper argued that there is a

reasonable likelihood that the DNA buccal swabs contain biological material that

will prove his innocence. The only evidence Kamper presented in support of his

motion was his own affidavit. In his affidavit, Kamper averred that his DNA samples

and samples from the child victim were tested by a forensic analyst. In each case,

Kamper also filed a motion for appointment of counsel to assist him in obtaining an

order for DNA testing.

      The trial court denied Kamper’s motion for DNA testing and appointment of

counsel in each case, and in its order, the trial court found that the reporter’s record

from Kamper’s trial reflects that (1) the forensic scientist compared the DNA results

from the child victim’s samples and Kamper’s samples and found that no male DNA

was in the swabs from the victim; (2) there was no semen or trace evidence present

                                           2
in the underlying forensic evidence; and (3) the State’s DNA evidence did not

implicate Kamper in either of the underlying cases. The trial court further found that

Kamper’s motion did not explain in what manner any further DNA testing could be

conducted that would result in the discovery of male DNA or semen on any of the

swabs taken from the child victim, and Kamper did not request that the child victim’s

swabs be subjected to DNA testing using new testing techniques.

      The trial court concluded that Kamper failed to meet his first threshold burden

of pleading and proving that swabs taken from the child victim were not previously

subjected to DNA testing, or that although previously tested, the swabs from the

child victim can be subjected to DNA testing with newer techniques that provide a

reasonable likelihood of more accurate or probative results than the previous results.

The trial court further concluded that Kamper failed to meet his additional threshold

burden to establish, by a preponderance of the evidence, that he would not have been

convicted if exculpatory results had been obtained through additional DNA testing

when the trial record demonstrates that there was no male DNA discovered on any

of the biological swabs taken from the child victim.

      Regarding Kamper’s motion for appointment of counsel, the trial court found

that Kamper had pleaded only conclusory assertions of facts and law and failed to

present any credible documents, court records, or other items of proof with his

motion for DNA testing. The trial court further found that since Kamper presented

                                          3
no credible evidence demonstrating reasonable grounds exist for filing a motion for

DNA testing, he was not entitled to the appointment of counsel. Kamper appealed.

                                     ANALYSIS

      In his sole issue on appeal in both cases, Kamper argues that the trial court

erred in concluding that his request for court-appointed counsel failed to establish

reasonable grounds under article 64.01(c) of the Texas Code of Criminal Procedure.

See Tex. Code Crim. Proc. Ann. art. 64.01(c). Although Kamper does not complain

the trial court erred in denying his motion for post-conviction DNA testing, we will

also address that issue because the denial of his motion requesting DNA testing is

intertwined with the denial of his motion for appointment of counsel. See Ex parte

Gutierrez, 337 S.W.3d 883, 890 (Tex. Crim. App. 2011).

      When reviewing the trial court’s chapter 64 rulings, we employ a bifurcated

standard. See Reed v. State, 541 S.W.3d 759, 768 (Tex. Crim. App. 2017); Rivera v.

State, 89 S.W.3d 55, 59 (Tex. Crim. App. 2002). We give almost total deference to

the trial court’s findings of historical fact and application of the law to facts which

hinge on witnesses’ credibility and demeanor. See Reed, 541 S.W.3d at 768;

Gutierrez, 337 S.W.3d at 890. We consider all other application-of-law-to-fact

questions de novo. See Gutierrez, 337 S.W.3d at 890. Since the trial court did not

conduct a hearing or hear testimony from witnesses on the post-conviction DNA




                                          4
motion, we will review the issue de novo. See Smith v. State, 165 S.W.3d 361, 363

(Tex. Crim. App. 2005).

      Under article 64.03, a convicted person is not entitled to DNA testing unless

he can show that there is “greater than 50% chance that he would not have been

convicted if DNA testing provided exculpatory results.” Prible v. State, 245 S.W.3d

466, 467-68 (Tex. Crim. App. 2008); see Tex. Code. Crim. Proc. Ann. art.

64.03(a)(2)(A). A defendant meets this burden “if the record shows that exculpatory

DNA test results, excluding the defendant as a donor of the material, would establish,

by a preponderance of the evidence, that the defendant would not have been

convicted.” Gutierrez, 337 S.W.3d at 899. A motion to obtain post-conviction DNA

testing must include an affidavit alleging facts showing that the test results will be

so exonerating that he would not have been convicted had the results been available.

Dunning v. State, 572 S.W.3d 685, 697 (Tex. Crim. App. 2019). The convicted

person must also allege and prove that the biological material he seeks to have DNA

tested was not previously tested, or that the biological material was previously tested

and can be tested with newer techniques. See Tex. Code Crim. Proc. Ann. art.

64.01(b)(1), (2).

      Chapter 64 grants a convicted person a limited right to appointed counsel

when filing a motion for post-conviction DNA testing. See id. art. 64.01(c). To be

entitled to appointed counsel, the convicted person must show “reasonable grounds”

                                          5
exist for the filing of such motion. Gutierrez, 337 S.W.3d at 889-90. A convicted

person is not required to prove he is entitled to testing as a precondition to having

counsel appointed, but “whether ‘reasonable grounds’ exist for testing necessarily

turns on what is required for testing.” Id. at 891. There are no reasonable grounds to

appoint counsel or justification for testing if an exculpatory result would not alter

the likelihood the inmate would still have been convicted. Id. at 892. Some basic

requirements to establish “reasonable grounds” for testing include that biological

evidence exists, the evidence is in a condition that can be tested, the identity of the

perpetrator is or was an issue, and the defendant’s case is the type of case in which

exculpatory DNA results would make a difference. Id. at 891. “Reasonable grounds

are present when the facts stated in the request for counsel or otherwise known to

the convicting court reasonably suggest that a “valid” or “viable” argument for

testing can be made.” Id.

      In his motion for post-conviction DNA testing, Kamper requested forensic

DNA testing on the buccal swabs previously taken from him and the swabs taken

from the child victim. Kamper argued that the language in the trial court’s order

denying his motion shows that the trial court knew that facts existed that reasonably

suggest a valid or viable argument for testing could be made. Specifically, Kamper

points to the following language in the trial court’s order:

      it is clear that the State’s DNA evidence did not implicate movant in
      either of the underlying Aggravated Sexual Assault of a Child causes;
                                           6
      but, the instant motion for forensic DNA testing does not explain in
      what manner any further DNA testing could be conducted that would
      result in the discovery of male DNA or semen on any of the swabs taken
      from the child-victim. . . . Additionally, the movant does not request
      that the child-victim’s swabs be subjected to DNA testing using new
      tech[]niques.

According to Kamper, this language in the trial court’s order forms reasonable

grounds because it implied that had that been brought forth the convicting court

would have considered that a “valid” and “viable” argument to meet the threshold

burden.

      The record shows that the swabs Kamper references have already been tested

and that there was no male DNA in the swabs from the child victim or semen or trace

evidence present in the underlying forensic evidence. There is no evidence that

Kamper’s case is the type in which exculpatory evidence would make a difference

or that any valid or viable arguments for testing can be made, as the results of any

further testing are unlikely to exonerate Kamper because the evidence from the child

victim Kamper seeks to have retested contained no male DNA, and despite hearing

testimony that the State’s DNA evidence did not implicate Kamper in either of the

underlying cases, the jury found Kamper guilty of both charges. See id. Since

Kamper failed to demonstrate reasonable grounds for the motions to be filed, the

trial court was not required to appoint counsel to represent him. See id. at 892;

Warner v. State, No. 05-12-01165-CR, 2013 WL 3294878, at *2 (Tex. App.—Dallas

June 26, 2013, pet. ref’d) (mem. op., not designated for publication). Accordingly,
                                         7
in both cases we overrule Kamper’s sole issue on appeal and affirm the trial court’s

rulings denying Kamper’s post-conviction motions for DNA testing and the

appointment of counsel in trial cause numbers 16-26420 and 16-26421.

      AFFIRMED.



                                                    _________________________
                                                       W. SCOTT GOLEMON
                                                           Chief Justice


Submitted on November 23, 2021
Opinion Delivered December 15, 2021
Do Not Publish

Before Golemon, C.J., Kreger and Horton, JJ.




                                         8